                                 New York Office                California Office                 www.mkwllp.com
                                 15 W. 26th Street, 7th Floor   450 Sansome Street, Suite 1005
                                 New York, New York 10010       San Francisco, California 94111
                                 Phone: 212-529-5131            Phone: 415-738-6228
                                 Fax: 212-529-5132


                                                                                        Marc J. Pernick
                                                                                          415-738-7391
                                                                                  mpernick@mkwllp.com

November 21, 2019
Honorable Sandra J. Feuerstein
United States District Court for the
Eastern District of New York
100 Federal Plaza
Courtroom 1010
Central Islip, NY 11722

VIA ECF

     Re: Matkal v. VG Rush/Priceless/Savewize (2:18-02833-SJF-AKT)

Dear Judge Feuerstein:

We represent Defendant and Third-Party Plaintiff VG Rush Corp. (“VG Rush”)
in this action. We just received the Court’s November 21, 2019 Minute Entry
(Dkt. No. 65) dismissing this case.

We sincerely apologize for not appearing at the Status Conference that was set
for yesterday, November 20, 2019. (See Dkt. Entry from Oct. 21, 2019.) Due
to an inadvertent docketing error in our office, we had calendared the Status
Conference for today, November 21st at 8:15 a.m., rather than the correct date
of November 20th. Indeed, when today’s Minute Entry came through on ECF,
we were at the Courthouse waiting for Your Honor’s Courtroom to open. We
most certainly intended to appear at the Status Conference.

With apologies, we request that the Court vacate its dismissal of VG Rush’s
claims and set a new Status Conference on a date that is convenient for the
Court. Dismissal is not an appropriate remedy for an inadvertent mis-
calendaring error, and VG Rush should not have its claims dismissed based on
this mistake.

Since we received the Court’s Minute Entry today, we have tried to contact
counsel for Priceless, but have not been able to reach him. If the Court grants
the relief requested by VG Rush here, we will pay Priceless’ costs for its
appearance at yesterday’s Status Conference.
Mauriel Kapouytian Woods LLP

Honorable Sandra J. Feuerstein
November 21, 2019
Page 2 of 2



                                 Respectfully Submitted,

                                 /s/ Marc J. Pernick

                                 Marc J. Pernick
cc.   Counsel via ECF
